Exhibit 10.19(c)

THIRD AMENDMENT TO FINANCING AGREEMENT


THIRD AMENDMENT TO FINANCING AGREEMENT (this "Amendment"), dated as of November
7, 2012, by and among Lion Oil Company, an Arkansas corporation (the
"Borrower"), each subsidiary of the Borrower listed as a "Guarantor" on the
signature pages hereto (each a "Guarantor" and collectively, the "Guarantors"),
Bank Hapoalim B.M. ("Hapoalim"), Bank Leumi USA ("BLUSA"), Israel Discount Bank
of New York ("IDB"; together with Hapoalim and BLUSA, each a "Lender" and
collectively, the "Lenders"), and BLUSA, in its capacity as collateral agent for
the Lenders (in such capacity, the "Collateral Agent").
The Borrower, the Guarantors, the Lenders and the Collateral Agent have
previously entered into the Financing Agreement dated as of April 29, 2011 (as
previously amended, the "Financing Agreement"), pursuant to which the Lenders
have made certain loans and financial accommodations available to the Borrower.
The Borrower has requested that the Lenders (a) permit the Borrower to transfer
certain assets to Delek Logistics Partners, LP, a Delaware limited partnership
(the "MLP"), and its subsidiaries, and release their security interest in such
assets, and (b) agree to make certain other amendments to the Financing
Agreement. The Lenders are willing to make such amendments in accordance with
the Borrower's request, subject to (i) receipt of a $15,000,000 prepayment of
the Term Loan, (ii) the granting of a perfected, first priority security
interest in all of the issued and outstanding equity interests of the MLP held
by the Borrower, constituting approximately 52% of the aggregate issued and
outstanding equity of the MLP as of the date hereof (of which subordinated
limited partnership interests comprise 49% of the aggregate issued and
outstanding equity of the MLP as of the date hereof), and (iii) the other terms
and conditions set forth herein.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
1.Definitions. Any capitalized term used herein and not defined shall have the
meaning assigned to it in the Financing Agreement.
2.    New Definitions. Section 1.01 of the Financing Agreement is hereby amended
by adding the following definitions in appropriate alphabetical order:
""Dividend Prepayment Amount" means, (a) for an MLP Dividend Prepayment Event,
100% of the aggregate amount of all such dividends and distributions that are
received or issued to the Borrower (to the extent in excess of $25,000,000 in
any Fiscal Year) and (b) for an Excess Dividend Prepayment Event:
(i) if either both IDB Notes have been paid in full or the Leumi Note has been
paid in full (but the IDB Notes and the Leumi Note have not all been paid in
full), then the Dividend Prepayment Amount shall equal the sum of (A) 25% of all
Excess Dividends in connection with such Dividend Prepayment Event, plus (B) (I)
if the Leumi Note has been paid in full and IDB elected to forego all or part of
the corresponding prepayment under the IDB Notes in accordance with the terms
thereof, 25% of the aggregate amount of such Excess Dividends less any amounts
used to prepay the IDB Notes and/or the Leumi Note, in each case in accordance
with their terms and in connection with such Dividend Prepayment Event, or (II)
if both IDB Notes have been paid in full and BLUSA elected to forego all or any
part of the corresponding prepayment

1



--------------------------------------------------------------------------------

Exhibit 10.19(c)

under the Leumi Note in accordance with the terms thereof, 25% of the aggregate
amount of such Excess Dividends less any amounts used to prepay the IDB Notes
and/or the Leumi Note, in each case in accordance with their terms and in
connection with such Dividend Prepayment Event, and
(ii) if both IDB Notes and the Leumi Note have all been paid in full, 50% of the
aggregate amount of such Excess Dividends less any amounts used to prepay the
IDB Notes and/or the Leumi Note, in each case in accordance with their terms and
in connection with such Dividend Prepayment Event."
""Dividend Prepayment Event" means each of the following: (i) the receipt by the
Borrower of dividends or distributions from the MLP as a result of any sale of
the assets of the MLP or its subsidiaries or the issuance of additional units by
the MLP, and (ii) simultaneously with or after the payment in full of both IDB
Notes, or the payment in full of the Leumi Note, or the payment in full of both
IDB Notes and the Leumi Note, the payment by the Parent of any Excess Dividends.
For the avoidance of ambiguity and without limiting the generality of the
foregoing, (x) if either of the two IDB Notes and the Leumi Note all remain
outstanding, the payment of Excess Dividends shall not result in an Excess
Dividend Prepayment Event, (y) if both IDB Notes have been paid in full (but the
Leumi Note is outstanding), or the Leumi Note has been paid in full (but either
of the two IDB Notes are outstanding), or both IDB Notes and the Leumi Note have
all been paid in full, an Excess Dividend Prepayment Event shall exist, and (z)
if the Parent has paid any Excess Dividend at a time when either both IDB Notes
have been paid in full, or the Leumi Note has been paid in full, or both IDB
Notes and the Leumi Note have been paid in full, an Excess Dividend Prepayment
Event shall exist."
""Dividend Prepayment Event Offer" has the meaning set forth in Section
2.05(c)(v)."
""Excess Dividend Prepayment Event" means a Dividend Prepayment Event described
in clause (ii) of the definition thereof.
""Excess Dividends" means the aggregate amount of dividends and distributions
paid in cash by the Parent in excess of $15,000,000 during any Fiscal Year."
""First Amendment to Subordination Agreement (Borrower Loan)" means the First
Amendment to Subordination Agreement (Subordinated Borrower Loan), dated as of
the Third Amendment Effective Date, by and among the Parent, as subordinated
creditor, and the Loan Parties, as obligors, in favor of the Collateral Agent."
""First Amendment to Subordination Agreement (Parent Loan)" means the First
Amendment to Subordination Agreement (Subordinated Parent Loan), dated as of the
Third Amendment Effective Date, by and among Delek Petroleum, Ltd., as
subordinated creditor, and the Loan Parties, as obligors, in favor of the
Collateral Agent."
""MLP" means Delek Logistics Partners, LP, a Delaware limited partnership."
""MLP Dividend Prepayment Event" means a Dividend Prepayment Event described in
clause (i) of the definition thereof.

2



--------------------------------------------------------------------------------

Exhibit 10.19(c)

""MLP Documents" means the MLP Primary Commercial Agreements and any other
agreements, instruments and other documents delivered or entered into in
connection therewith, as the same may be amended in accordance with Section
6.02(l)(vii)."
""MLP Equity Interests" means the Capital Stock of the MLP from time to time
owned by the Borrower or any of its Subsidiaries."
""MLP Existing ROFO Assets" means ROFO Assets (as defined in the MLP Omnibus
Agreement as in effect on the Third Amendment Effective Date) of the Borrower
and its Subsidiaries as of the Third Amendment Effective Date, which are
described on Schedule 1.01(C) hereto."
""MLP New ROFO Assets" means "ROFO Assets" as set forth in Schedule V of the MLP
Omnibus Agreement as such Schedule V shall automatically be amended from time to
time to include MLP Subject Assets pursuant to and in accordance with the
provisions of Section 2.3(a) of the MLP Omnibus Agreement as in effect on the
Third Amendment Effective Date. In no event shall the MLP Existing ROFO Assets
constitute MLP New ROFO Assets."
""MLP Omnibus Agreement" means the Omnibus Agreement dated as of the Third
Amendment Effective Date, by and among the Parent, certain Subsidiaries of the
Parent (including the Loan Parties) and the MLP, as the same may be amended in
accordance with Section 6.02(l)(vii)."
""MLP Partnership Agreement" means the First Amended and Restated Agreement of
Limited Partnership of Delek Logistics Partners, LP, dated as of the Third
Amendment Effective Date, by and between Delek Logistics GP, LLC, a Delaware
limited liability company, as the general partner, and the Guarantor, together
with any other Persons who become partners or parties thereto, as the same may
be amended in accordance with Section 6.02(l)(vii)."
""MLP Primary Commercial Agreements" means (a) the MLP Omnibus Agreement, (b)
the Pipelines and Storage Facilities Agreement dated as of the Third Amendment
Effective Date, by and among the Borrower, Delek Logistics Partners, LP, LOTT
Gathering Systems LLC, El Dorado Pipeline Company, LLC, Magnolia Pipeline
Company LLC and J. Aron & Company, (c) the Terminalling Services Agreement
(Memphis Terminal), dated as of the Third Amendment Effective Date, by and
between the Borrower and Delek Logistics Operating, LLC, and (d) pursuant to the
terms of such MLP Primary Commercial Agreements, any other agreements,
instruments and other documents delivered or entered into in connection with the
MLP New ROFO Assets and Subject Assets, as the same may be amended in accordance
with Section 6.02(l)(vii)."
""MLP Released Assets" means the local gathering system, pipelines, terminals
and other related assets and equity interests owned by the Borrower and its
Subsidiaries that, in each case, are described in Schedule 1.01(B) hereto, which
the Borrower and its Subsidiaries intend to transfer to the MLP on the Third
Amendment Effective Date. Any references to "MLP Released Assets" in this
Agreement shall not include any assets (including, without limitation, MLP
Subject Assets, MLP New ROFO Assets or other ROFO Assets referred to in the MLP
Omnibus Agreement) sold or transferred by the

3



--------------------------------------------------------------------------------

Exhibit 10.19(c)

Borrower or any of its Subsidiaries to the MLP and its subsidiaries after the
Third Amendment Effective Date."
""MLP Subject Assets" means "Subject Assets" as such term is defined in the MLP
Omnibus Agreement as in effect on the Third Amendment Effective Date, including,
without limitation, the assets described on Schedule 1.01(D) hereto.
""Parent Guaranty First Amendment" means the First Amendment dated as of the
Third Amendment Effective Date to the Parent Guaranty dated as of April 29,
2011, by the Parent in favor of the Lenders and the Collateral Agent."
""Third Amendment" means the Third Amendment, dated as of the Third Amendment
Effective Date, by and among the Borrower, the other Loan Parties, the Agent and
the Lenders."
""Third Amendment Documents" means the Third Amendment, the Parent Guaranty
First Amendment, the Pledge Amendment required to be executed pursuant to the
Security Agreement on the Third Amendment Effective Date, the First Amendment to
Subordination Agreement (Borrower Loan) and the First Amendment to Subordination
Agreement (Parent Loan)."
""Third Amendment Effective Date" means the "Third Amendment Effective Date" as
defined in the Third Amendment."
3.    Amendments to Definitions.
(a)    The following definitions in Section 1.01 of the Financing Agreement are
hereby amended and restated in their entirety to read as follows:
""2014 Turnaround" means the Turnaround with respect to the El Dorado refinery
of the Loan Parties planned to occur during the calendar year commencing January
1, 2014 or such earlier date as the Borrower deems necessary or desirable."
""Change of Control" means the occurrence of any of the following events: (a)
the Parent shall cease to own and control, of record and beneficially, directly,
at least 85% of each class of outstanding Capital Stock of the Borrower free and
clear of all Liens (except Liens created by a Loan Document) and (b) the
Borrower shall cease to own and control, of record and beneficially, directly,
100% of each class of outstanding Capital Stock of each of its Subsidiaries free
and clear of all Liens (except Liens created by a Loan Document)."
""Reference Rate" means the rate of interest published from time to time in the
"Money Rates" section of the Wall Street Journal as the U.S. Prime Rate for such
day (or, if such source is not available, such alternate source as determined by
the Lenders). Each change in the Reference Rate shall be effective from and
including the date such change is published or publicly announced as being
effective."
""Specified Fixed Asset Collateral" means, as of any date of determination, (a)
any real property, equipment and other fixed assets then owned by a Loan Party,
including, without limitation, the Real Property Collateral, to the extent such
real

4



--------------------------------------------------------------------------------

Exhibit 10.19(c)

property, equipment or other fixed assets are not the subject of a Lien (other
than (i) Permitted Liens that do not secure Indebtedness and (ii) Permitted
Liens incurred pursuant to clause (m) of the definition of Permitted Liens) in
favor of a Person other than the Collateral Agent, and (b) the aggregate value
of the units of the MLP owned by the Borrower, based on the lowest publicly
quoted share price at the opening of business on such date of determination,
discounted by 30%."
""Subsidiary" means, with respect to any Person at any date, any corporation,
limited or general partnership, limited liability company, trust, estate,
association, joint venture or other business entity (i) the accounts of which
would be consolidated with those of such Person in such Person's consolidated
financial statements if such financial statements were prepared in accordance
with GAAP or (ii) of which more than 50% of (A) the outstanding Capital Stock
having (in the absence of contingencies) ordinary voting power to elect a
majority of the board of directors or other managing body of such Person, (B) in
the case of a partnership or limited liability company, the interest in the
capital or profits of such partnership or limited liability company or (C) in
the case of a trust, estate, association, joint venture or other entity, the
beneficial interest in such trust, estate, association or other entity business
is, at the time of determination, owned or controlled directly or indirectly
through one or more intermediaries, by such Person. References to a Subsidiary
shall mean a Subsidiary of the Borrower unless the context expressly provides
otherwise; provided, that references to a Subsidiary shall not include the MLP
and its subsidiaries, unless the context provides otherwise; provided further
that: the MLP and its Subsidiaries shall be deemed to be Subsidiaries of:
(A)     the Parent for the purposes of (I) the financial statements required to
be delivered under Section 7(j) of the Parent Guaranty, to the extent the MLP
and its Subsidiaries are required to be consolidated with the Parent in
accordance with GAAP, (II) the calculation of any financial covenant of the
Parent or any quantity calculated based on consolidated financial statements of
the Parent in this Agreement or any other Loan Document, in each case, to the
extent the MLP and its subsidiaries are required to be consolidated with the
Parent and its Subsidiaries in accordance with GAAP, and (III) Sections 7.01(f),
(g), (h) and (k); and
(B)     the Borrower for the purposes of the financial statements required to be
delivered under Sections 6.01(a)(i)-(iv), to the extent the MLP and its
Subsidiaries are required to be consolidated with the Borrower in accordance
with GAAP."
(b)    Clause (g) of the definition of "Permitted Liens" in Section 1.01 of the
Financing Agreement is hereby amended and restated in its entirety, to read as
follows:
"(g)    (i) easements, rights-of-way, utility easements, building restrictions,
zoning restrictions and similar encumbrances on real property and minor
irregularities in the title thereto that do not (x) secure obligations for the
payment of money or (y) materially impair the value of such property or its use
by any Loan Party or any of its Subsidiaries in the normal conduct of such
Person's business, and (ii) easements and rights-of-way described on Schedule
1.01(E);"
4.    Amendments to Prepayments, Section 2.05(c).

5



--------------------------------------------------------------------------------

Exhibit 10.19(c)

(a)    Section 2.05(c)(i) of the Financing Agreement is hereby amended and
restated in its entirety, to read as follows:
"(i)    The Borrower shall prepay the outstanding principal amount of the Term
Loan (A) on the Third Amendment Effective Date in the aggregate principal amount
of $15,000,000 in connection with the Disposition of the MLP Released Assets to
the MLP, and (B) within five (5) Business Days of any Disposition by any Loan
Party or its Subsidiaries pursuant to Section 6.02(c)(ii) (other than a
Disposition of the MLP Released Assets to the MLP as described in subclause (G)
of Section 6.02(c)(ii)), in an amount equal to 100% of the Net Cash Proceeds
received by such Person in connection with such Disposition to the extent that
the aggregate amount of Net Cash Proceeds received by all Loan Parties and their
Subsidiaries (and not paid to the Lenders as a prepayment of the Loans) shall
exceed for all such Dispositions since the Effective Date $25,000,000 (excluding
Net Cash Proceeds received in respect of (i) the MLP Released Assets on or prior
to the Third Amendment Effective Date, (ii) the MLP Subject Assets and (iii) the
MLP New ROFO Assets). Nothing contained in this subsection (i) shall permit any
Loan Party or any of its Subsidiaries to make a Disposition of any property
other than in accordance with Section 6.02(c)(ii)."
(b)    New Sections 2.05(c)(v) and 2.05(c)(vi) are hereby added to the Financing
Agreement, immediately following Section 2.05(c)(iv), to read as follows:
"(v)    Within ten (10) Business Days after the occurrence of any Dividend
Prepayment Event, the Borrower shall (A) notify each Lender in writing (the
"Dividend Prepayment Notice") of the occurrence of such Dividend Prepayment
Event and the aggregate Dividend Prepayment Amount received or issued in respect
thereof and reference this Section, (B) offer in such Dividend Prepayment Notice
to prepay the outstanding principal amount of the Term Loan in an amount equal
to such Dividend Prepayment Amount (the "Dividend Prepayment Event Offer"), and
(C) specify in such Dividend Prepayment Notice that each Original Lender and its
respective successors and assigns shall have the option, in its sole discretion,
to accept such Dividend Prepayment Event Offer by giving written notice to the
Borrower of its election to receive its Pro Rata Share (or in the case of an
Excess Dividend Prepayment Event, 33.33%) of such Dividend Prepayment Amount
within ten (10) Business Days after its receipt of such Dividend Prepayment
Notice; provided, that notwithstanding anything to the contrary herein, BLUSA
shall be deemed to have automatically accepted any such offer without giving any
further written notice to the Borrower. If such Lender accepts the Dividend
Prepayment Event Offer in accordance with this Section 2.05(c)(v), then within
three (3) Business Days of the Borrower's receipt of such acceptance (or with
respect to BLUSA, within three (3) Business Days of the Borrower's delivery of
the Dividend Prepayment Notice), the Borrower shall prepay such Lender's Term
Loan in an amount equal to such Lender's share of such Dividend Prepayment
Amount. If any Lender (other than BLUSA) does not notify the Borrower of its
acceptance of any Dividend Prepayment Event Offer within ten (10) Business Days
of its receipt of an applicable Dividend Prepayment Notice, then such Lender
shall be deemed to have elected, as of such date, not to receive its share of
the Dividend Prepayment Amount described in such Dividend Prepayment Notice. To
the extent any Lender does not elect to accept a Dividend Prepayment Event Offer
in accordance with this Section 2.05(c)(v), the Borrower shall not be required
or permitted to offer to pay the amount of such Lender's share of the

6



--------------------------------------------------------------------------------

Exhibit 10.19(c)

applicable Dividend Prepayment Amount to the other Lenders (in their capacity as
Lenders under this Agreement). All payments made pursuant to this Section
2.05(c)(v) shall be made in accordance with Section 2.05(d)(ii).
(vi)    In the event (A) the Permitted Investors shall cease to own and control,
of record and beneficially, directly or indirectly, at least 51% of each class
of outstanding Capital Stock of the Parent, or (B) the Board of Directors of the
Parent shall cease to consist of a majority of Continuing Directors (each, a
"Parent Change of Control Event"), the Borrower shall give the Lenders prompt
written notice (and in any event within 2 Business Days after any Authorized
Officer of the Borrower has knowledge of the occurrence of any Parent Change of
Control Event) (a "Change of Control Notice"). Within 14 Business Days after any
Authorized Officer of the Borrower has knowledge of the occurrence of any Parent
Change of Control Event, the Borrower shall prepay in full each Lender's Term
Loan, accrued and unpaid interest thereon and all other Obligations owing to
such Lender."
(c)    Section 2.05(d) of the Financing Agreement is hereby amended and restated
in its entirety, to read as follows:
(d)    Application of Mandatory Payments.
(i)    Each prepayment pursuant to subsections (c)(i)(B), (c)(ii) and (c)(iii)
above shall be made ratably to each Lender in accordance with its Pro Rata Share
of the Term Loan. Each such prepayment shall be applied (i) against the
installments of principal scheduled to be due on the eight Scheduled Repayment
Dates immediately following such prepayment, in the direct order of maturity,
and (ii) thereafter, against all remaining installments of principal due on the
Term Loan on a pro rata basis.
(ii)    Each prepayment pursuant to subsections (c)(i)(A) and (c)(v) above with
respect to an MLP Dividend Prepayment Event shall be made ratably to each Lender
in accordance with its Pro Rata Share of the Term Loan, and each prepayment
pursuant to subsection (c)(v) above with respect to an Excess Dividend
Prepayment Event shall be in the amount of 33.33% of such Dividend Prepayment
Amount to the extent such Lender has accepted, or is deemed to have accepted,
such Dividend Prepayment Event Offer. Each such prepayment under subsections
(c)(i)(A) and (c)(v) above shall be applied against all remaining installments
of principal due on the Term Loan in the inverse order of maturity and shall be
made to each Lender (other than, with respect to any Dividend Prepayment Amount,
any Lender that does not accept a Dividend Prepayment Event Offer with respect
to such Dividend Prepayment Amount in accordance with Section 2.05(c)(v)) in
accordance with (x) each prepayment pursuant to subsection (c)(i)(A) and (c)(v)
above with respect to an MLP Dividend Prepayment Event, in accordance with its
Pro Rata Share of the Term Loan and (y) with respect to each prepayment pursuant
to subsection (c)(v) above with respect to an Excess Dividend Prepayment Event,
in the amount of 33.33% of such Dividend Prepayment Amount.
(iii)    Each prepayment pursuant to subsection (c)(vi) above shall be made to
each Lender in an amount necessary to repay all principal due on such Lender's
Term Loan, together with all accrued and unpaid interest thereon and all other
Obligations owing to such Lender.

7



--------------------------------------------------------------------------------

Exhibit 10.19(c)

5.    Third Amendment Fee, Section 2.06. Section 2.06 of the Financing Agreement
is hereby amended by adding a new subsection (c), to read in its entirety as
follows:
"(c)    Third Amendment Fee. Upon the execution and delivery of the Third
Amendment by the Borrower and the Lenders, the Borrower shall immediately pay to
each Lender a non-refundable amendment fee (the "Third Amendment Fee") equal to
0.50% of such Lender's Pro Rata Share of the aggregate principal amount of the
then outstanding Term Loans as of the date of such payment (after giving effect
to the prepayments required as of the Third Amendment Effective Date)."
6.    Amendments to Quarterly Reporting, Section 6.01(a)(i). Section 6.01(a)(i)
of the Financing Agreement is hereby amended and restated in its entirety, to
read in its entirety as follows:
"(ii)    as soon as available and in any event within 50 days after the end of
the first 3 fiscal quarters of the Borrower and its Subsidiaries and 90 days
after the end of the fourth fiscal quarter of the Borrower and its Subsidiaries
commencing with the first fiscal quarter of the Borrower and its Subsidiaries
ending after the Effective Date, consolidated balance sheets, consolidated
statements of operations and retained earnings and consolidated statements of
cash flows of the Borrower and its Subsidiaries as at the end of such quarter,
and for the period commencing at the end of the immediately preceding Fiscal
Year and ending with the end of such quarter, setting forth in each case in
comparative form the figures for the corresponding date or period of the
immediately preceding Fiscal Year beginning with the fiscal quarter ending
September 30, 2012, all in reasonable detail and certified by an Authorized
Officer of the Parent as fairly presenting, in all material respects, the
financial position of the Borrower and its Subsidiaries as of the end of such
quarter and the results of operations and cash flows of the Borrower and its
Subsidiaries for such quarter, in accordance with GAAP applied in a manner
consistent with that of the most recent audited financial statements of the
Borrower and its Subsidiaries furnished to the Lenders, subject to normal
year-end adjustments; provided that to the extent GAAP requires the MLP and its
subsidiaries to be consolidated with the Borrower and its Subsidiaries, the
stand-alone consolidated financial statements of the MLP and its subsidiaries
for the first 3 fiscal quarters of the MLP shall be delivered within 55 days
after the end of such fiscal quarters and within 95 days after the end of the
fourth fiscal quarter of the MLP;"
7.    Amendments to Permitted Dispositions, Section 6.02(c)(ii). Section
6.02(c)(ii) of the Financing Agreement is hereby amended and restated in its
entirety, to read as follows:
"(ii)    any Loan Party and its Subsidiaries may:
(A) sell inventory in the ordinary course of business,
(B) sell inventory and Accounts Receivable in connection with the financing of
its working capital (to the extent such Indebtedness is permitted hereunder),
including all crude oil, refined petroleum products and other hydrocarbon
inventory from time to time owned by Borrower or its Subsidiaries that is sold
in accordance with the terms of the J. Aron Supply and Offtake Agreement,
(C) transfer personal property among Loan Parties, provided that the Borrower
shall provide to the Lenders at least ten Business Days' prior written notice of
any such transfer of noncash Collateral and shall take all actions reasonably
required by

8



--------------------------------------------------------------------------------

Exhibit 10.19(c)

the Lenders (including, without limitation, any actions that would otherwise be
required by Section 6.01(b) (as though such transferee were a new Subsidiary)
and Section 6.01(l) (as though such transferred assets constituted after
acquired property)) so that such transfer shall not adversely affect in any
respect the creation, perfection or priority of the Collateral Agent's Liens
therein,
(D) enter into a Disposition that constitutes a Restricted Payment permitted by
Section 6.02(g) or a Permitted Investment,
(E) dispose of obsolete or worn-out equipment in the ordinary course of
business,
(F) sell or otherwise dispose of other property or assets (including, without
limitation, MLP Equity Interests and MLP Existing ROFO Assets, but excluding MLP
Released Assets, MLP Subject Assets and MLP New ROFO Assets) for cash in an
aggregate amount not less than the fair market value of such property or assets,
provided that in the case of Dispositions pursuant to this clause (F), (1) the
Net Cash Proceeds of such Dispositions (excluding the Disposition of the MLP
Released Assets, MLP Subject Assets and MLP New ROFO Assets, which shall be
covered by clauses (G) and (H) below) do not exceed $100,000,000 in the
aggregate for all such Dispositions since the Effective Date, (2) such Net Cash
Proceeds are paid to the Lenders to the extent required by the terms of Section
2.05(c)(i), (3) in the case of any Disposition involving consideration in excess
of $5,000,000 (excluding Dispositions of MLP Equity Interests, which are covered
in clause (4) below), at least five Business Days prior to the date of
completion of such Disposition, the Borrower shall have delivered to the Lenders
an officer's certificate of an Authorized Officer, which certificate shall
contain (I) a description of the proposed transaction, the date such transaction
is scheduled to be consummated, the estimated sale price or other consideration
for such transaction, and (II) a certification that no Default or Event of
Default has occurred and is continuing, or would result from the consummation of
such transaction, and no Material Adverse Effect could reasonably be expected to
result from such Disposition, or (4) in the case of any Dispositions of MLP
Equity Interests, at least ten Business Days prior to the date of completion of
such Disposition, the Borrower shall have delivered to the Lenders an officer's
certificate of an Authorized Officer, which certificate shall contain (I) a
description of the proposed transaction, the date such transaction is scheduled
to be consummated, the estimated sale price or other consideration for such
transaction, (II) a certification that no Default or Event of Default has
occurred and is continuing, or would result from the consummation of such
transaction, and no Material Adverse Effect could reasonably be expected to
result from such Disposition, and (III) a certification that, after giving
effect to such Disposition, the Borrower will be in compliance with the
financial covenant set forth in Section 6.03(a) on a pro forma basis using the
most recently available financial covenant calculations under Section 6.03(a),
including reasonably detailed calculations supporting such certification,
(G) sell or transfer the MLP Released Assets to the MLP on the Third Amendment
Effective Date, subject to the satisfaction of the conditions set forth in
Section 16 of the Third Amendment, and

9



--------------------------------------------------------------------------------

Exhibit 10.19(c)

(H) sell or otherwise dispose of the MLP Subject Assets and MLP New ROFO Assets
to the MLP or its subsidiaries in an aggregate amount not less than the greater
of (x) the fair market value of such property or assets and (y) the Borrower's
and its Subsidiaries' actual cost of acquisition or construction of such assets;
provided that (1) at least 70% of the consideration of each such sale or
Disposition pursuant to this clause (H) shall be in cash, (2) any non-cash
consideration in respect of any such sale or Disposition pursuant to this clause
(H) shall be in the form of either MLP Equity Interests or a senior promissory
note, in form and substance reasonably satisfactory to the Collateral Agent,
from the MLP or its subsidiaries (together with an endorsement or allonge, in
form and substance reasonably satisfactory to the Collateral Agent), which MLP
Equity Interests and promissory notes shall be pledged to the Collateral Agent
and the Lenders pursuant to the Security Agreement, provided that non-cash
consideration shall be permitted only if the cash portion of the consideration
for such sale or Disposition exceeds the actual cost of such assets, (3) at
least five Business Days prior to the date of completion of any sale or
Disposition pursuant to this clause (H), the Borrower shall have delivered to
the Lenders an officer's certificate of an Authorized Officer, which certificate
shall contain (I) a description of the proposed transaction, the date such
transaction is scheduled to be consummated, the estimated sale price or other
consideration for such transaction, and (II) a certification that no Default or
Event of Default has occurred and is continuing, or would result from the
consummation of such transaction, and no Material Adverse Effect could
reasonably be expected to result from such Disposition.
In no event shall clause (F) of Section 6.02(c)(ii) be construed to permit the
sale or other disposition of the processing or other units of the crude oil
refinery of the Borrower and its Subsidiaries located in El Dorado, Arkansas,
including, without limitation, the assets required to operate such refinery and
to refine the same types of products being refined prior to the Third Amendment
Effective Date (collectively, the "El Dorado Refinery"); provided, that this
sentence shall not restrict the sale of (x) the MLP Released Assets, the MLP
Subject Assets or the MLP New ROFO Assets, or (y) pipelines or storage terminals
comprising a part of the El Dorado Refinery, subject to the other limitations of
this Section 6.02(c)(ii); and"
8.    Amendments to Permitted Investments, Section 6.02(e). Section 6.02(e) of
the Financing Agreement is hereby amended and restated in its entirety, to read
as follows:
"(e)    Loans, Advances, Investments, Etc. Make or commit or agree to make any
loan, advance, guarantee of obligations, other extension of credit or capital
contributions to, or hold or invest in or commit or agree to hold or invest in,
or purchase or otherwise acquire or commit or agree to purchase or otherwise
acquire any shares of the Capital Stock, bonds, notes, debentures or other
securities of, or make or commit or agree to make any other investment in, any
other Person, or purchase or own any futures contract or otherwise become liable
for the purchase or sale of currency or other commodities at a future date in
the nature of a futures contract, or permit any of its Subsidiaries to do any of
the foregoing, except for: (i) investments existing on the date hereof, as set
forth on Schedule 6.02(e) hereto, but not any increase in the amount thereof as
set forth in such Schedule or any other modification of the terms thereof,
(ii) loans and advances to any Loan Party, made in the ordinary course of
business, (iii) investments in any Loan Party; (iv) trade credit extended on
usual and customary terms in the ordinary

10



--------------------------------------------------------------------------------

Exhibit 10.19(c)

course of business, (v) (A) payroll, travel and similar advances to cover
matters that are expected at the time of such advances ultimately to be treated
as expenses for accounting purposes and that are made in the ordinary course of
business, and (B) loans and advances to employees made in the ordinary course of
business in compliance with applicable laws and consistent with past practices
of the Borrower or its Subsidiaries, as the case may be, provided that the
aggregate amount of such loans and advances do not exceed $500,000 at any one
time outstanding, (vi) stock, obligations or other securities received in
settlement of amounts due to any Loan Party or any of its Subsidiaries effected
in the ordinary course of business or owing to any Loan Party or any of its
Subsidiaries as a result of Insolvency Proceedings involving an account debtor
or upon the foreclosure or enforcement of any Lien in favor of any Loan Party or
any of its Subsidiaries, (vii) investments resulting from Hedging Agreements
entered into in the ordinary course of business, other than for speculative
purposes, (viii) Permitted Investments, (ix) investments consisting of MLP
Equity Interests issued by the MLP to the Borrower made (I) on the Third
Amendment Effective Date or (II) in connection with a Disposition permitted
under Section 6.02(c)(ii)(H), and dividends and distributions with respect
thereto, provided that the Collateral Agent shall at all times have a perfected,
first priority security interest in and Lien on any MLP Equity Interests, and
(x) investments consisting of promissory notes issued by the MLP or its
subsidiaries to the Borrower in connection with a Disposition permitted under
Section 6.02(c)(ii)(H), provided that the Collateral Agent shall at all times
have a perfected, first priority security interest in and Lien on any such
promissory notes.
9.    Amendments to Restricted Payments, Section 6.02(g).
(a)    Clause (B) of Section 6.02(g) of the Financing Agreement is hereby
amended and restated in its entirety to read as follows:
"(B)    subject in each case to the last paragraph of this Section 6.02(g), the
Borrower may pay dividends out of ordinary net earnings of the Borrower and its
Subsidiaries from time to time in the ordinary course of its business, provided
that (x) until such time as 30% of the original principal of the Term Loan has
been repaid or prepaid, the aggregate amount of the dividends paid by the
Borrower in any Fiscal Year shall not exceed the lesser of 50% of ordinary net
earnings of the Borrower and its Subsidiaries in the immediately preceding
Fiscal Year and $10,000,000, (y) after more than 30% of the original principal
amount of the Term Loan has been repaid or prepaid but prior to such time as 50%
of the original principal of the Term Loan has been repaid or prepaid, the
aggregate amount of the dividends paid by the Borrower in any Fiscal Year shall
not exceed 50% of ordinary net earnings of the Borrower and its Subsidiaries in
the immediately preceding Fiscal Year, and (z) after more than 50% of the
original principal of the Term Loan has been repaid or prepaid, in any Fiscal
Year the Borrower may pay dividends out of retained earnings (as shown on the
most recently delivered quarterly consolidated balance sheet or such other
interim balance sheet as may be provided to Lenders) of the Borrower and its
Subsidiaries from time to time, in the ordinary course of its business,"
(b)    Section 6.02(g) of the Financing Agreement is hereby amended by adding a
new subsection (F), to read in its entirety as follows:

11



--------------------------------------------------------------------------------

Exhibit 10.19(c)

"(F)    the Borrower may make payments in accordance with the transactions
provided for in the MLP Primary Commercial Agreements."
10.    Amendments to Transactions with Affiliates, Section 6.02(i). Section
6.02(i) of the Financing Agreement is hereby amended and restated in its
entirety, to read as follows:
"(i)    Transactions with Affiliates. Enter into, renew, extend or be a party
to, or permit any of its Subsidiaries to enter into, renew, extend or be a party
to, any transaction or series of related transactions (including, without
limitation, the purchase, sale, lease, transfer or exchange of property or
assets of any kind or the rendering of services of any kind) with any Affiliate,
except (i) in the ordinary course of business in a manner and to an extent
consistent with past practice and necessary or desirable for the prudent
operation of its business, for fair consideration and on terms no less favorable
to it or its Subsidiaries than would be obtainable in a comparable arm's length
transaction with a Person that is not an Affiliate thereof, (ii) transactions
with another Loan Party, (iii) transactions permitted by Section 6.02(e) and
Section 6.02(g) (excluding subsection (F) of Section 6.02(g)), (iv) the sale of
inventory and Accounts Receivables to a Special Purpose Subsidiary of the
Borrower formed and used in a Permitted Securitization Transaction for the
purpose of financing working capital of the Loan Parties, or (v) the
transactions provided for in the MLP Primary Commercial Agreements, so long as
such transactions are necessary or desirable for the prudent operation of its
business, for fair consideration and on terms no less favorable than what would
be available to the Borrower or its Subsidiaries from an unaffiliated third
party on an arms-length basis."
11.    Amendments to Limitations on Dividends, Section 6.02(j). Section 6.02(j)
of the Financing Agreement is hereby amended and restated in its entirety, to
read as follows:
"(j)    Limitations on Dividends and Other Payment Restrictions Affecting
Subsidiaries. Create or otherwise cause, incur, assume, suffer or permit to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any Subsidiary of any Loan Party (i) to pay dividends or to
make any other distribution on any shares of Capital Stock of such Subsidiary
owned by any Loan Party or any of its Subsidiaries, (ii) to pay or prepay or to
subordinate any Indebtedness owed to any Loan Party or any of its Subsidiaries,
(iii) to make loans or advances to any Loan Party or any of its Subsidiaries or
(iv) to transfer any of its property or assets to any Loan Party or any of its
Subsidiaries, or permit any of its Subsidiaries to do any of the foregoing;
provided, however, that nothing in any of clauses (i) through (iv) of this
Section 6.02(j) shall prohibit or restrict compliance with: (A) this Agreement
and the other Loan Documents; (B) any agreements in effect on the date of this
Agreement and described on Schedule 7.02(k); (C) any Requirement of Law; (D) in
the case of clause (iv) any agreement setting forth customary restrictions on
the subletting, assignment or transfer of any property or asset that is a lease,
license (including any intellectual property license), conveyance or contract of
similar property or assets; or (E) in the case of clause (iv) any agreement,
instrument or other document evidencing a Permitted Lien from restricting on
customary terms the transfer of any property or assets subject thereto (it being
understood that the MLP and its subsidiaries are not Subsidiaries for the
purposes of this subclause (j))."
12.    Amendments to Modifications of Other Agreements, Section 6.02(l). Section
6.02(l) of the Financing Agreement is hereby amended by (i) deleting "or" from
the end of subclause (v) thereof, (ii)

12



--------------------------------------------------------------------------------

Exhibit 10.19(c)

deleting the period at the end of subclause (vi) thereof and substituting
therefor ", or", and (iii) inserting a new subclause (vii) immediately following
subclause (vi), to read as follows:
"(vii)    (A) amend, modify or otherwise change any MLP Document, or enter into
any new agreement with respect to the MLP, except market-based adjustments to
the terms of any MLP Document in the ordinary course of business and which terms
are no less favorable to the Borrower and its Subsidiaries than would be
obtainable in a comparable arm's length transaction with a Person that is not an
Affiliate thereof, and any other amendments, modifications or changes or any
such new agreements that either individually or in the aggregate could not
reasonably be expected to be adverse in any material respect to the Lenders or
(B) amend, modify or otherwise change the MLP Partnership Agreement, except any
such amendments, modifications or changes that either individually or in the
aggregate could not reasonably be expected to have a Material Adverse Effect."
13.    Amendments to Judgment Event of Default, Section 7.01(k). Section 7.01(k)
of the Financing Agreement is hereby amended and restated in its entirety, to
read as follows:
"(k)    one or more judgments, orders or awards (or any settlement of any claim
that, if breached, could result in a judgment, order or award) for the payment
of money exceeding $5,000,000 (or, in the case of the MLP and its subsidiaries,
$20,000,000) in the aggregate shall be rendered against the Parent or any of its
Subsidiaries or against the MLP or any of its subsidiaries and remain
unsatisfied and either (i) enforcement proceedings shall have been commenced by
any creditor upon any such judgment, order, award or settlement, or (ii) there
shall be a period of 10 consecutive days after entry thereof during which a stay
of enforcement of any such judgment, order, award or settlement, by reason of a
pending appeal or otherwise, shall not be in effect; provided, however, that any
such judgment, order, award or settlement shall not give rise to an Event of
Default under this subsection (k) if and for so long as (A) the amount of such
judgment, order, award or settlement is covered by a valid and binding policy of
insurance between the defendant and the insurer covering full payment thereof
(subject to deductibles) and (B) such insurer has been notified, and has not
disputed the claim made for payment, of the amount of such judgment, order,
award or settlement;"
14.    Schedules 1.01(B), 1.01(C), 1.01(D) and 1.01(E). New Schedules 1.01(B),
1.01(C), 1.01(D) and 1.01(E) are hereby inserted into the Financing Agreement
immediately following Schedule 1.01(A), as set forth in Annexes I, II, III and
IV, respectively, to this Amendment.
15.    Releases Effective on the Third Amendment Effective Date.
(a)    LOTT Divisive Merger. On or prior to the Third Amendment Effective Date,
the Collateral Agent and each Lender hereby acknowledges and agrees that (i)
pursuant to a Plan of Merger adopted on or about the date hereof (the "Merger
Agreement"), by Lion Oil Trading & Transportation, LLC, a Texas limited
liability company ("LOTT"), LOTT shall effect a merger in accordance with the
provisions of the Texas Business Organizations Code pursuant to which, upon the
effectiveness of such merger, SALA Gathering Systems LLC ("SALA") shall be
created under, and governed by, the laws of the State of Texas as a separate,
wholly-owned Subsidiary of the Borrower and the right, title and interest in and
to the existing real and personal property of LOTT shall be allocated to either
LOTT or SALA, as further set forth in the Merger Agreement, (ii) so long as the
primary transfers and other transactions

13



--------------------------------------------------------------------------------

Exhibit 10.19(c)

contemplated to occur on the Third Amendment Effective Date under the MLP
Partnership Agreement and the MLP Primary Commercial Agreements occur on the
Third Amendment Effective Date, SALA shall not be required to become a
Guarantor, a Subsidiary Guarantor, or a Loan Party under the Financing
Agreement, and (iii) the Collateral Agent, on behalf of itself and the Lenders,
without recourse and without any representation or warranty of any kind, hereby
terminates and releases any and all liens, security interests or other charges
or encumbrances of every nature and any kind on the assets of SALA.
Notwithstanding the foregoing, LOTT shall at all times (including, without
limitation, during the transactions described in this clause (a)) continue to be
a Guarantor, a Subsidiary Guarantor and a Loan Party under the Financing
Agreement and the other Loan Documents, its obligations under the Loan Documents
shall remain in full force and effect, and all assets allocated to LOTT under
the Merger Agreement shall continue to be subject to the lien and perfected
security interest granted by LOTT to the Collateral Agent to secure the
Obligations, without the need for further action by the Loan Parties, the
Collateral Agent or the Lenders.
(b)    Guarantors. On the Third Amendment Effective Date, the Collateral Agent
and each Lender hereby acknowledges and agrees that (i) all of the agreements
and obligations of El Dorado Pipeline Company and Magnolia Pipeline Company
(collectively, the "Released Guarantors") under the Financing Agreement and the
Security Agreement shall terminate, be released and be of no further force or
effect against either of the Released Guarantors, and (ii) all references (in
the singular or plural) to "Subsidiary Guarantors", "Guarantors" and "Loan
Parties" shall not include the Released Guarantors. The Loan Parties, the
Lenders and the Collateral Agent hereby agree that on and after the Third
Amendment Effective Date, any Loan Document may be amended or otherwise modified
without the consent or approval of the Released Guarantors.
(c)    MLP Released Assets. On the Third Amendment Effective Date, the
Collateral Agent, on behalf of itself and the Lenders, without recourse and
without any representation or warranty of any kind, hereby terminates and
releases any and all liens, security interests or other charges or encumbrances
of every nature and any kind, whether known or unknown, in favor of the
Collateral Agent in the MLP Released Assets.
(d)    Ratification. The Released Guarantors and the other Loan Parties hereby
acknowledge and agree that, except as otherwise expressly provided in this
Section 15, the releases and terminations set forth in this Section 15 shall be
effective for the specific purpose set forth herein and does not allow for any
other or further departure from the terms and conditions of the Financing
Agreement, the Security Agreement and the other Loan Documents, which terms and
conditions shall continue in full force and effect and are hereby ratified and
confirmed in all respects, without amendment or modification (except as
expressly set forth in this Amendment), and the agreements and obligations
contained in such documents constitute the legal, valid and binding obligations
of the Loan Parties, enforceable against the respective Loan Parties party
thereto in accordance with their respective terms.
16.    Conditions Precedent to Effectiveness of this Amendment. This Amendment
shall become effective upon the satisfaction in full or waiver by all Lenders of
the following conditions precedent (the first date upon which all such
conditions shall have been satisfied being herein called the "Third Amendment
Effective Date"):
(a)    Payment of Fees, Etc. The Borrower shall have paid on or before the date
of this Amendment the Third Amendment Fee and all other fees, costs, expenses
and taxes then payable pursuant to Section 2.06 and Section 10.04 of the
Financing Agreement or the Third Amendment.

14



--------------------------------------------------------------------------------

Exhibit 10.19(c)

(b)    Representations and Warranties; No Event of Default. The following
statements shall be true and correct: (i) the representations and warranties
contained in ARTICLE V and in each other Loan Document, certificate or other
writing delivered to the Collateral Agent or any Lender pursuant hereto or
thereto on or prior to the Effective Date are true and correct on and as of the
Effective Date as though made on and as of such date (except to the extent that
any such representation or warranty (or any schedules related thereto) expressly
relate to an earlier date (in which case any such representations and warranties
are true and correct on and as of such earlier date) and (ii) no Default or
Event of Default shall have occurred and be continuing on the Effective Date or
would result from this Amendment or the other Loan Documents becoming effective
in accordance with its or their respective terms.
(c)    Delivery of Documents. The Lenders or the Collateral Agent (as
applicable) shall have received on or before the Third Amendment Effective Date
the following, each in form and substance satisfactory to the Lenders and,
unless indicated otherwise, dated the Third Amendment Effective Date:
(i)    Amendment. This Amendment fully executed by the Loan Parties and the
Lenders in a sufficient number of counterparts for distribution to all parties.
(ii)    Pledge Amendment. A Pledge Amendment (as defined in the Security
Agreement) with respect to any MLP Equity Interests acquired by any Loan Party
on or prior to the Third Amendment Effective Date, duly executed by such Loan
Party.
(iii)    Third Amendment Documents. The other Third Amendment Documents, duly
executed by each Credit Party that is a party thereto.
(iv)    Control Agreement. A Control Agreement by and among the Borrower, the
Collateral Agent and the MLP with respect to the MLP Equity Interests,
establishing the "control" of the Collateral Agent for purposes of Section
8-106(c) of the Uniform Commercial Code.
(v)    Legal opinion. An opinion of counsel to the Credit Parties, as to such
matters as any Lender may reasonably request.
(vi)    No Default Certificate. A certificate of an Authorized Officer of each
Loan Party, certifying as to the matters set forth in subsection (b) of this
Section 16.
(vii)    Parent Certificate. A certificate of an Authorized Officer of the
Parent, certifying that Annex V of this Amendment accurately describes, in all
material respects (with a certification that any material deviation is not
adverse to the interests of the Lenders), the financial transactions that are
being consummated on the Third Amendment Effective Date or subsequent thereto in
accordance with the over allotment option.
(viii)    Solvency. A certificate of an Authorized Officer of the Parent or the
Administrative Borrower certifying as to the solvency of the Parent and its
Subsidiaries, taken as a whole, both immediately before and after giving effect
to all Loans to be made and Letters of Credit to be issued on the Third
Amendment Effective Date, and the payment of all fees, costs and expenses in
connection with this Amendment, which certificate shall be reasonably
satisfactory in form and substance to the Collateral Agent.

15



--------------------------------------------------------------------------------

Exhibit 10.19(c)

(ix)    MLP Documents. Certified copies of the executed copies of all material
MLP Documents entered into on or prior to the Third Amendment Effective Date.
(x)    Registration Statement. A certified copy of the Form S-1 Registration
Statement filed by the MLP with the SEC on September 21, 2012, as amended.
(xi)    Form U-1. Federal Reserve Form U-1 provided for in Regulation U, the
statements made in which shall be such, in the opinion of each Lender, as to
permit the transactions contemplated hereby in accordance with such Regulation.
(xii)    Collateral Assignment. A Collateral Assignment by each Loan Party that
is party to an MLP Document duly executed by such Loan Party, together with a
Consent and Agreement by and among the MLP and each other party to an MLP
Document that is not a Loan Party.
(xiii)    UCCs. Evidence satisfactory to the Lenders of the filing of such UCC
financing statements and UCC financing statement amendments, in such office or
offices as may be necessary or, in the reasonable opinion of the Lenders,
desirable to perfect the security interests granted by the Loan Parties pursuant
to any Loan Document.
(xiv)    Miscellaneous. Customary officer's certificates and authorizing
resolutions for each Credit Party, certificates of good standing and such other
agreements, instruments, approvals, opinions and other documents, each
satisfactory to the Lenders in form and substance, as the Lenders may reasonably
request.
(d)    Prepayment. The Lenders shall have received a prepayment of the Loans in
the aggregate principal amount of not less than $15,000,000 in connection with
the Disposition of the MLP Released Assets to the MLP, as contemplated by
Section 2.05(c)(i)(A) of the Financing Agreement as amended by this Amendment.
(e)    Minimum MLP IPO Price.
(i)    The number of the shares of the MLP held by the Borrower multiplied by
the price per share (on an undiscounted basis for any subordinated units) of the
MLP as determined in connection with the initial public offering on the Third
Amendment Effective Date, will be no less than $180,000,000.
(ii)    The number of the shares of the MLP outstanding on the Third Amendment
Effective Date multiplied by the issue price per share (on an undiscounted basis
for any subordinated units) of the MLP as determined in connection with the
initial public offering on the Third Amendment Effective Date, will be no less
than $360,000,000.
(f)    Liens; Priority. The Collateral Agent shall be satisfied that it has been
granted, and holds, for the benefit of the Collateral Agent and the Lenders, a
perfected, first priority Lien on and security interest in the MLP Equity
Interests.
(g)    El Dorado Refinery. The Lenders shall be satisfied that, and shall
receive a certificate from an authorized officer of the Borrower to the effect
that, the Borrower and its Subsidiaries own and shall continue to own the
processing and other units necessary for its operation of the crude oil

16



--------------------------------------------------------------------------------

Exhibit 10.19(c)

refinery located in El Dorado, Arkansas and to refine the same types of products
refined at such refinery prior to the Third Amendment Effective Date, it being
understood that logistics assets in nature are being transferred by the Borrower
and its Subsidiaries to the MLP and its subsidiaries.
(h)    Proceedings; Receipt of Documents. All proceedings in connection with
this Amendment, and all documents incidental hereto and thereto, shall be
satisfactory to the Lenders, and the Collateral Agent shall have received all
such information and such counterpart originals or certified or other copies of
such documents as any Lender may reasonably request.
17.    Representations and Warranties. Each Loan Party represents and warrants
to the Collateral Agent and the Lenders as follows:
(a)    Representations and Warranties. The representations and warranties
contained in the Financing Agreement and in each other Loan Document,
certificate or other writing delivered to the Collateral Agent or any Lender
pursuant to the Financing Agreement are true and correct on and as of the date
hereof as though made on and as of such date, except to the extent that such
representations and warranties (or any schedules related thereto) expressly
relate solely to an earlier date (in which case such representations and
warranties are true and correct on and as of such date), and no Default or Event
of Default has occurred and is continuing.
(b)    Organization, Good Standing, Etc. Each Loan Party (i) is a corporation,
limited liability company or limited partnership duly organized, validly
existing and in good standing under the laws of the state or jurisdiction of its
organization, and (ii) has all requisite power and authority to execute, deliver
and perform this Amendment and each other Third Amendment Document to which it
is a party, and to perform each Loan Document as amended by the applicable Third
Amendment Document.
(c)    Authorization, Etc. The execution, delivery and performance by each Loan
Party of this Amendment and the other Third Amendment Documents to which it is a
party, and the performance of the Loan Documents as amended by the Third
Amendment Documents, (i) have been duly authorized by all necessary action, (ii)
do not and will not contravene any of its Governing Documents, any material
Requirement of Law or any material Contractual Obligation binding on or
otherwise affecting it or any of its properties, (iii) do not and will not
result in or require the creation of any Lien (other than pursuant to any Loan
Document) upon or with respect to any of its properties, and (iv) do not and
will not result in any default, noncompliance, suspension, revocation,
impairment, forfeiture or nonrenewal of any permit, license, authorization or
approval applicable to its operations or any of its properties.
(d)    Governmental Approvals. No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority is required in
connection with the due execution, delivery and performance by any Loan Party of
this Amendment or the other Third Amendment Documents to which it is a party, or
in connection with the performance of any Loan Document as amended by the Third
Amendment Documents.
(e)    Enforceability of Loan Documents. Each of this Amendment, the other Third
Amendment Documents and the Loan Documents, as amended by the Third Amendment
Documents, constitute legal, valid and binding obligations of each Loan Party,
enforceable against such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors' rights
generally.

17



--------------------------------------------------------------------------------

Exhibit 10.19(c)

(f)    Security Interest. The Security Agreement, as amended by the Pledge
Amendment, creates in favor of the Collateral Agent a perfected, first priority
Lien on, and security interest in, all MLP Equity Interests, as security for the
Obligations.
18.    Continued Effectiveness of Financing Agreement. Each Loan Party hereby
(a) confirms and agrees that each Loan Document to which it is a party is, and
shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects, except that on and after the Third Amendment
Effective Date each reference in the Financing Agreement to "this Agreement",
"hereunder", "hereof" or words of like import referring to the Financing
Agreement, and each reference in any other Loan Document to "the Financing
Agreement", "thereto", "thereof", "thereunder" or words of like import referring
to the Financing Agreement, shall mean and be a reference to the Financing
Agreement as amended by this Amendment, and (b) confirms and agrees that to the
extent that any such Loan Document purports to assign or pledge to the
Collateral Agent or any Lender, or to grant to the Collateral Agent or any
Lender a Lien on any collateral as security for the Obligations of such Loan
Party from time to time existing in respect of the Financing Agreement and the
Loan Documents, such pledge, assignment and/or grant of a Lien is hereby
ratified and confirmed in all respects.
19.    Miscellaneous.
(a)    This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of a signature page to this
Amendment by telefacsimile or electronic mail transmission shall be effective as
delivery of a manually executed counterpart of this Amendment.
(b)    Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.
(c)    This Amendment shall be governed by, and construed in accordance with,
the laws of the State of New York.
(d)    Each Loan Party hereby acknowledges and agrees that this Amendment
constitutes a "Loan Document" under the Financing Agreement. Accordingly, it
shall be an Event of Default under the Financing Agreement if (i) any
representation or warranty made by a Loan Party under or in connection with this
Amendment shall have been untrue, false or misleading in any material respect
when made, or (ii) a Loan Party shall fail to perform or observe any term,
covenant or agreement contained in this Amendment. The execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Collateral Agent or any Lender under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents, except as expressly provided herein.
(e)    This Amendment, together with the other Loan Documents, incorporates all
negotiations of the parties hereto with respect to the subject matter hereof and
is the final expression and agreement of the parties hereto with respect to the
subject matter hereof.
(f)    The Borrower agrees to pay on demand all costs and expenses of the
Lenders in connection with the preparation, execution and delivery of this
Amendment and the other related agreements, instruments and documents.

18



--------------------------------------------------------------------------------

Exhibit 10.19(c)

(g)    EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE REVISIONS
CONTEMPLATED HEREIN.
[Remainder of Page Left Intentionally Blank]
IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.
BORROWER:
LION OIL COMPANY
By:  /s/ Gregory A. Intemann
Name: Gregory A. Intemann
Title: Treasurer
 


By:  /s/ Andrew L. Schwarcz
Name: Andrew L. Schwarcz
Title: Vice President


 


19



--------------------------------------------------------------------------------

Exhibit 10.19(c)

GUARANTORS:
EL DORADO PIPELINE COMPANY
By:    /s/ Gregory A. Intemann     
Name: Gregory A. Intemann
Title: Treasurer
J. CHRISTY CONSTRUCTION CO., INC.
By:    /s/ Gregory A. Intemann         
Name: Gregory A. Intemann
Title: Treasurer
By:    /s/ Andrew L. Schwarcz     
Name: Andrew L. Schwarcz
Title: Vice President


By:    /s/ Andrew L. Schwarcz       
Name: Andrew L. Schwarcz
Title: Vice President


LION OIL TRADING & TRANSPORTATION, INC.
By:   /s/ Gregory A. Intemann      
Name: Gregory A. Intemann
Title: Treasurer
MAGNOLIA PIPELINE COMPANY


By:   /s/ Gregory A. Intemann       
Name: Gregory A. Intemann
Title: Treasurer
By:   /s/ Andrew L. Schwarcz
Name: Andrew L. Schwarcz
Title: Vice President
By:    /s/ Andrew L. Schwarcz         
Name: Andrew L. Schwarcz
Title: Vice President





--------------------------------------------------------------------------------



ISRAEL DISCOUNT BANK OF NEW YORK, as a Lender
By:    /s/ Roy Nachimzon            
Name: Roy Nachimzon
Title: Senior Vice President


By:    /s/ Mali Golan            
Name: Mali Golan
Title: Vice President






--------------------------------------------------------------------------------



BANK LEUMI USA, as the Collateral Agent and a Lender


By:    /s/ Gil Hershman            
Name: Gil Hershman
Title: Vice President


By:    /s/ Michaela Klein            
Name: Michaela Klein
Title: Senior Vice President








--------------------------------------------------------------------------------



BANK HAPAOLIM B.M., as a Lender


By:    /s/ Lee Stenner            
Name: Lee Stenner
Title: Senior Vice President


By:    /s/ Charles McLaughlin        
Name: Charles McLaughlin
Title: Senior Vice President










--------------------------------------------------------------------------------

Exhibit 10.19(c)

ANNEX I


Schedule 1.01(B)


MLP Released Assets








--------------------------------------------------------------------------------

Exhibit 10.19(c)

ANNEX II


Schedule 1.01(C)


MLP Existing ROFO Assets








--------------------------------------------------------------------------------

Exhibit 10.19(c)

ANNEX III


Schedule 1.01(D)


MLP Subject Assets








--------------------------------------------------------------------------------

Exhibit 10.19(c)

ANNEX IV


Schedule 1.01(E)


MLP Permitted Easements








--------------------------------------------------------------------------------

Exhibit 10.19(c)

ANNEX V




A.1.
MLP will receive various assets from the following companies:


•    Borrower – net fixed asset book value of $51,609,836 as of June 30, 2012,
with estimated forecasted EBITDA for the twelve month period starting October 1,
2012, as set forth in the S-1 Registration Statement of the MLP filed with the
SEC on September 21, 2012 (the "MLP Registration Statement"), of $21,900,000.


•    Delek Marketing & Supply, Inc. - net fixed asset book value of $49,125,530
as of June 30, 2012, with estimated forecasted EBITDA for the twelve month
period starting October 1, 2012, as set forth in the MLP Registration Statement,
of $23,500,000.


•    Parent - net fixed asset book value of $54,555,748 as of June 30, 2012,
with estimated forecasted EBITDA for the twelve month period starting October 1,
2012, as set forth in the MLP Registration Statement of $3,400,000.


A.2.


•    32%-38% of the shares of the MLP will be offered to the public (subject to
the underwriters rights to exercise the over allotment option more particularly
described in the MLP Registration Statement),


•    Approximately 52% of the aggregate issued and outstanding equity of the MLP
will be owned by the Borrower (of which subordinated limited partnership
interests comprise 49% of the aggregate issued and outstanding equity of the MLP
as of the Third Amendment Effective Date)


•    The remaining 10% to 16% units will be owned by the Parent and Delek
Marketing & Supply, Inc. or its successor in interest (of which 2% will be
general partner units and 8%-14% will be common units)


A.3.
In accordance with the terms of the MLP Partnership Agreement and as more fully
described in the MLP Registration Statement, during the subordination period,
the subordinated units of the MLP, including the subordinated units held by the
Borrower, will not be entitled to receive any distributions until the common
units have received the minimum quarterly distribution plus any arrearages from
prior quarters. Furthermore, no arrearages will be paid on the subordinated
units.
A.4.
 
Sources
 
Uses
IPO
$135,000,000
Lion Financing Agreement Prepayment
$15,000,000
Debt Issuance
$90,000,000
DK Debt Prepayment
$20,000,000
 
 
Marketing Debt Extinguishment
$50,000,000
 
 
Offering costs, taxes and other expenses
$20,000,000
 
 
Cash to DK books
$120,000,000
Total Sources
$225,000,000
Total Uses
$225,000,000





